 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 1 of 17 Page ID #:455



 1   BOWMAN AND BROOKE LLP
     Richard L. Stuhlbarg (SBN 180631)
 2   richard.stuhlbarg@bowmanandbrooke.com
     Ashleigh K. Gideon (SBN 318223)
 3   ashleigh.gideon@bowmanandbrooke.com
     970 West 190th Street, Suite 700
 4   Torrance, California 90502
     Tel No.: 310/ 768-3068
 5   Fax No.: 310/ 719-1019
 6   Attorneys for Defendant,
     FCA US LLC
 7
 8   KNIGHT LAW GROUP, LLP
     Steve Mikhov, Esq., SBN 224676
 9   Maite Colon, Esq., SBN 322284
     10250 Constellation Blvd., Suite 2500
10   Los Angeles, CA 90067
     Tel: (310) 552-2250
11   Fax: (310) 552-7973
     stevemusfc@knightlaw.com
12   maitec@knightlaw.com
13   Attorneys for Plaintiff,
14   STEFANNIE SANCHEZ-FLORES

15                      UNITED STATES DISTRICT COURT
16         CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
17
18   STEFANNIE SANCHEZ-FLORES )              Case No.: 2:20-cv-06363-JAK (MRWx)
19   aka STEFANNIE SANCHEZ          )
     FLORES,                        )        (Removed from Los Angeles County
20                                  )        Superior Court – Case No.
                        Plaintiff,  )        20STCV08481)
21                                  )
           vs.                      )
22                                  )        STIPULATED PROTECTIVE ORDER
     CERRITOS DODGE, INC., a        )
23   California Corporation dba     )        ☐ Check if submitted without material
     CERRITOS DODGE CHRYSLER )               modifications to MRW form
24   JEEP; FCA US LLC, a Delaware   )
     Limited Liability Company; and )
25   DOES 1 through 10, inclusive,  )
                                    )
26                      Defendants. )
                                    )
27                                  )
28


     23813205v1                              1
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 2 of 17 Page ID #:456



 1   1.      INTRODUCTION
 2           1.1   PURPOSES AND LIMITATIONS
 3           Discovery in this action is likely to involve production of confidential,
 4   proprietary, or private information for which special protection from public
 5   disclosure and from use for any purpose other than prosecuting this litigation may
 6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court
 7   to enter the following Stipulated Protective Order. The parties acknowledge that
 8   this Order does not confer blanket protections on all disclosures or responses to
 9   discovery and that the protection it affords from public disclosure and use extends
10   only to the limited information or items that are entitled to confidential treatment
11   under the applicable legal principles. The parties further acknowledge, as set forth
12   in Section 12.3, below, that this Stipulated Protective Order does not entitle them
13   to file confidential information under seal; Civil Local Rule 79-5 sets forth the
14   procedures that must be followed and the standards that will be applied when a
15   party seeks permission from the court to file material under seal.
16           1.2   GOOD CAUSE STATEMENT
17           This action is likely to involve trade secrets, confidential communications,
18   and other valuable research, development, commercial, technical and/or
19   proprietary information regarding FCA US, LLC’s operations of manufacturing,
20   selling, distributing, and repairing vehicles for which special protection from
21   public disclosure and from use for any purpose other than prosecution of this
22   action as warranted. Such confidential and proprietary materials and information
23   consist of, among other things, confidential business information, confidential
24   business communications, information regarding confidential business practices,
25   or other confidential research, development, commercial, financial, technical and
26   or/proprietary information for which special protection from public disclosure and
27   from use for any purpose other than prosecution of this action is warranted. Such
28   confidential and proprietary materials and information consist of, among other


     23813205v1                                2
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 3 of 17 Page ID #:457



 1   things,      confidential   business   practices,   or   other   confidential   research,
 2   development, or information otherwise generally unavailable to the public, or
 3   which may be privileged or otherwise protected from disclosure under state or
 4   federal statutes, court rules, case decisions, or common law. Accordingly, to
 5   expedite the flow of information, to facilitate the prompt resolution of disputes
 6   over confidentiality of discovery materials, to adequately protect information the
 7   parties are entitled to keep confidential, to ensure that the parties are permitted
 8   reasonable necessary uses of such material in preparation for an in the conduct of
 9   trial, to address their handling at the end of the litigation, and serve the ends of
10   justice, a protective order for such information is justified in this matter. It is the
11   intent of the parties that information will not be designated as confidential for
12   tactical reasons and that nothing be so designated without good faith belief that it
13   has been maintained in a confidential, non-public manner, and there is good cause
14   why it should not be part of the public record of this case.
15   2.      DEFINITIONS
16           2.1     Action: Stefannie Sanchez-Floes aka Stefannie Sanchez Flores,
17   Plaintiff vs. Cerritos Dodge Inc., a California Corporation dba Cerritos Dodge
18   Chrysler Jeep; FCA US LLC, a Delaware Limited Liability Company; and DOES
19   1 through 10, inclusive, Defendants.
20           2.2     Challenging Party:      a Party or Non-Party that challenges the
21   designation of information or items under this Order.
22           2.3     “CONFIDENTIAL” Information or Items: information (regardless of
23   how it is generated, stored or maintained) or tangible things that qualify for
24   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
25   the Good Cause Statement.
26           2.4     Counsel: Outside Counsel of Record and House Counsel (as well as
27   their support staff).
28   ///


     23813205v1                                   3
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 4 of 17 Page ID #:458



 1           2.5   Designating Party: a Party or Non-Party that designates information
 2   or items that it produces in disclosures or in responses to discovery as
 3   “CONFIDENTIAL.”
 4           2.6   Disclosure or Discovery Material:          all items or information,
 5   regardless of the medium or manner in which it is generated, stored, or maintained
 6   (including, among other things, testimony, transcripts, and tangible things), that
 7   are produced or generated in disclosures or responses to discovery in this matter.
 8           2.7   Expert:    a person with specialized knowledge or experience in a
 9   matter pertinent to the litigation who has been retained by a Party or its counsel to
10   serve as an expert witness or as a consultant in this Action.
11           2.8   House Counsel:      attorneys who are employees of a party to this
12   Action. House Counsel does not include Outside Counsel of Record or any other
13   outside counsel.
14           2.9   Non-Party: any natural person, partnership, corporation, association,
15   or other legal entity not named as a Party to this action.
16           2.10 Outside Counsel of Record: attorneys who are not employees of a
17   party to this Action but are retained to represent or advise a party to this Action
18   and have appeared in this Action on behalf of that party or are affiliated with a law
19   firm which has appeared on behalf of that party, and includes support staff.
20           2.11 Party: any party to this Action, including all of its officers, directors,
21   employees, consultants, retained experts, and Outside Counsel of Record (and
22   their support staffs).
23           2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24   Discovery Material in this Action.
25           2.13 Professional Vendors:       persons or entities that provide litigation
26   support services (e.g., photocopying, videotaping, translating, preparing exhibits
27   or demonstrations, and organizing, storing, or retrieving data in any form or
28   medium) and their employees and subcontractors.


     23813205v1                                 4
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 5 of 17 Page ID #:459



 1           2.14 Protected Material: any Disclosure or Discovery Material that is
 2   designated as “CONFIDENTIAL.”
 3           2.15 Receiving Party:      a Party that receives Disclosure or Discovery
 4   Material from a Producing Party.
 5   3.      SCOPE
 6           The protections conferred by this Stipulation and Order cover not only
 7   Protected Material (as defined above), but also (1) any information copied or
 8   extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9   compilations of Protected Material; and (3) any testimony, conversations, or
10   presentations by Parties or their Counsel that might reveal Protected Material.
11           Any use of Protected Material at trial will be governed by the orders of the
12   trial judge. This Order does not govern the use of Protected Material at trial.
13   4.      DURATION
14           Even after final disposition of this litigation, the confidentiality obligations
15   imposed by this Order will remain in effect until a Designating Party agrees
16   otherwise in writing or a court order otherwise directs. Final disposition will be
17   deemed to be the later of (1) dismissal of all claims and defenses in this Action,
18   with or without prejudice; and (2) final judgment herein after the completion and
19   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
20   including the time limits for filing any motions or applications for extension of
21   time pursuant to applicable law.
22   5.      DESIGNATING PROTECTED MATERIAL
23           5.1   Exercise of Restraint and Care in Designating Material for Protection.
24   Each Party or Non-Party that designates information or items for protection under
25   this Order must take care to limit any such designation to specific material that
26   qualifies under the appropriate standards. The Designating Party must designate
27   for protection only those parts of material, documents, items, or oral or written
28   communications that qualify so that other portions of the material, documents,


     23813205v1                                  5
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 6 of 17 Page ID #:460



 1   items, or communications for which protection is not warranted are not swept
 2   unjustifiably within the ambit of this Order.
 3           Mass,     indiscriminate,   or   routinized   designations    are   prohibited.
 4   Designations that are shown to be clearly unjustified or that have been made for an
 5   improper purpose (e.g., to unnecessarily encumber the case development process
 6   or to impose unnecessary expenses and burdens on other parties) may expose the
 7   Designating Party to sanctions.
 8           If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party
10   must promptly notify all other Parties that it is withdrawing the inapplicable
11   designation.
12           5.2     Manner and Timing of Designations. Except as otherwise provided
13   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14   stipulated or ordered, Disclosure or Discovery Material that qualifies for
15   protection under this Order must be clearly so designated before the material is
16   disclosed or produced.
17           Designation in conformity with this Order requires:
18           (a)     for information in documentary form (e.g., paper or electronic
19   documents, but excluding transcripts of depositions or other pretrial or trial
20   proceedings), that the Producing Party affix at a minimum, the legend
21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22   contains protected material. If only a portion or portions of the material on a page
23   qualifies for protection, the Producing Party also must clearly identify the
24   protected portion(s) (e.g., by making appropriate markings in the margins).
25                   A Party or Non-Party that makes original documents available for
26   inspection need not designate them for protection until after the inspecting Party
27   has indicated which documents it would like copied and produced. During the
28   inspection and before the designation, all of the material made available for


     23813205v1                                  6
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 7 of 17 Page ID #:461



 1   inspection will be deemed “CONFIDENTIAL.” After the inspecting Party has
 2   identified the documents it wants copied and produced, the Producing Party must
 3   determine which documents, or portions thereof, qualify for protection under this
 4   Order. Then, before producing the specified documents, the Producing Party must
 5   affix the “CONFIDENTIAL legend” to each page that contains Protected Material.
 6   If only a portion or portions of the material on a page qualifies for protection, the
 7   Producing Party also must clearly identify the protected portion(s) (e.g., by making
 8   appropriate markings in the margins).
 9           (b) for testimony given in depositions that the Designating Party identify
10   the Disclosure or Discovery Material on the record, before the close of the
11   deposition all protected testimony.
12           (c) for information produced in some form other than documentary and for
13   any other tangible items, that the Producing Party affix in a prominent place on the
14   exterior of the container or containers in which the information is stored the
15   legend “CONFIDENTIAL.”          If only a portion or portions of the information
16   warrants protection, the Producing Party, to the extent practicable, will identify the
17   protected portion(s).
18           5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
19   failure to designate qualified information or items does not, standing alone, waive
20   the Designating Party’s right to secure protection under this Order for such
21   material. Upon timely correction of a designation, the Receiving Party must make
22   reasonable efforts to assure that the material is treated in accordance with the
23   provisions of this Order.
24   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
25           6.1   Timing of Challenges. Any Party or Non-Party may challenge a
26   designation of confidentiality at any time that is consistent with the Court’s
27   Scheduling Order.
28           6.2   Meet and Confer. The Challenging Party will initiate the dispute


     23813205v1                                7
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 8 of 17 Page ID #:462



 1   resolution process (and, if necessary, file a discovery motion) under Local Rule
 2   37.1 et seq.
 3           6.3      The burden of persuasion in any such challenge proceeding will be on
 4   the Designating Party. Frivolous challenges, and those made for an improper
 5   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6   parties) may expose the Challenging Party to sanctions. Unless the Designating
 7   Party has waived or withdrawn the confidentiality designation, all parties will
 8   continue to afford the material in question the level of protection to which it is
 9   entitled under the Producing Party’s designation until the Court rules on the
10   challenge.
11   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
12           7.1      Basic Principles. A Receiving Party may use Protected Material that
13   is disclosed or produced by another Party or by a Non-Party in connection with
14   this Action only for prosecuting, defending, or attempting to settle this Action.
15   Such Protected Material may be disclosed only to the categories of persons and
16   under the conditions described in this Order. When the Action has been
17   terminated, a Receiving Party must comply with the provisions of section 13
18   below (FINAL DISPOSITION).
19           Protected Material must be stored and maintained by a Receiving Party at a
20   location and in a secure manner that ensures that access is limited to the persons
21   authorized under this Order.
22           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
23   otherwise ordered by the court or permitted in writing by the Designating Party, a
24   Receiving        Party   may   disclose   any   information   or   item   designated
25   “CONFIDENTIAL” only to:
26                 (a) the Receiving Party’s Outside Counsel of Record in this Action, as
27   well as employees of said Outside Counsel of Record to whom it is reasonably
28   necessary to disclose the information for this Action;


     23813205v1                                  8
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 9 of 17 Page ID #:463



 1   ///
 2                (b) the officers, directors, and employees (including House Counsel) of
 3   the Receiving Party to whom disclosure is reasonably necessary for this Action;
 4                (c) Experts (as defined in this Order) of the Receiving Party to whom
 5   disclosure is reasonably necessary for this Action and who have signed the
 6   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 7                (d) the Court and its personnel;
 8                (e) court reporters and their staff;
 9                (f) professional jury or trial consultants, mock jurors, and Professional
10   Vendors to whom disclosure is reasonably necessary for this Action and who have
11   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12                (g) the author or recipient of a document containing the information or a
13   custodian or other person who otherwise possessed or knew the information;
14                (h) during their depositions, witnesses, and attorneys for witnesses, in
15   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
16   party requests that the witness sign the form attached as Exhibit A hereto; and (2)
17   they will not be permitted to keep any confidential information unless they sign
18   the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the Designating Party or ordered by the court. Pages of transcribed
20   deposition testimony or exhibits to depositions that reveal Protected Material may
21   be separately bound by the court reporter and may not be disclosed to anyone
22   except as permitted under this Stipulated Protective Order; and
23                (i) any mediator or settlement officer, and their supporting personnel,
24   mutually agreed upon by any of the parties engaged in settlement discussions.
25   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
26   IN OTHER LITIGATION
27
28


     23813205v1                                    9
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 10 of 17 Page ID #:464



 1           If a Party is served with a subpoena or a court order issued in other litigation
 2   that compels disclosure of any information or items designated in this Action as
 3   “CONFIDENTIAL,” that Party must:
 4                (a) promptly notify in writing the Designating Party. Such notification
 5   will include a copy of the subpoena or court order;
 6                (b) promptly notify in writing the party who caused the subpoena or
 7   order to issue in the other litigation that some or all of the material covered by the
 8   subpoena or order is subject to this Protective Order. Such notification will
 9   include a copy of this Stipulated Protective Order; and
10                (c) cooperate with respect to all reasonable procedures sought to be
11   pursued by the Designating Party whose Protected Material may be affected.
12           If the Designating Party timely seeks a protective order, the Party served
13   with the subpoena or court order will not produce any information designated in
14   this action as “CONFIDENTIAL” before a determination by the court from which
15   the subpoena or order issued, unless the Party has obtained the Designating Party’s
16   permission. The Designating Party will bear the burden and expense of seeking
17   protection in that court of its confidential material and nothing in these provisions
18   should be construed as authorizing or encouraging a Receiving Party in this
19   Action to disobey a lawful directive from another court.
20   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
21   PRODUCED IN THIS LITIGATION
22                (a) The terms of this Order are applicable to information produced by a
23   Non-Party in this Action and designated as “CONFIDENTIAL.”                        Such
24   information produced by Non-Parties in connection with this litigation is protected
25   by the remedies and relief provided by this Order. Nothing in these provisions
26   should be construed as prohibiting a Non-Party from seeking additional
27   protections.
28


     23813205v1                                 10
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 11 of 17 Page ID #:465



 1                (b) In the event that a Party is required, by a valid discovery request, to
 2   produce a Non-Party’s confidential information in its possession, and the Party is
 3   subject to an agreement with the Non-Party not to produce the Non-Party’s
 4   confidential information, then the Party will:
 5   ///
 6                   (1) promptly notify in writing the Requesting Party and the Non-
 7   Party that some or all of the information requested is subject to a confidentiality
 8   agreement with a Non-Party;
 9                   (2) promptly provide the Non-Party with a copy of the Stipulated
10   Protective Order in this Action, the relevant discovery request(s), and a reasonably
11   specific description of the information requested; and
12                   (3) make the information requested available for inspection by the
13   Non-Party, if requested.
14                (c) If the Non-Party fails to seek a protective order from this court
15   within 14 days of receiving the notice and accompanying information, the
16   Receiving Party may produce the Non-Party’s confidential information responsive
17   to the discovery request. If the Non-Party timely seeks a protective order, the
18   Receiving Party will not produce any information in its possession or control that
19   is subject to the confidentiality agreement with the Non-Party before a
20   determination by the court.       Absent a court order to the contrary, the Non-Party
21   will bear the burden and expense of seeking protection in this court of its
22   Protected Material.
23   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
24           If a Receiving Party learns that, by inadvertence or otherwise, it has
25   disclosed Protected Material to any person or in any circumstance not authorized
26   under this Stipulated Protective Order, the Receiving Party must immediately (a)
27   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
28   best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform


     23813205v1                                  11
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 12 of 17 Page ID #:466



 1   the person or persons to whom unauthorized disclosures were made of all the
 2   terms of this Order, and (d) request such person or persons to execute the
 3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
 4   A.
 5   ///
 6   ///
 7   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
 8   PROTECTED MATERIAL
 9           When a Producing Party gives notice to Receiving Parties that certain
10   inadvertently produced material is subject to a claim of privilege or other
11   protection, the obligations of the Receiving Parties are those set forth in Federal
12   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
13   whatever procedure may be established in an e-discovery order that provides for
14   production without prior privilege review. Pursuant to Federal Rule of Evidence
15   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
16   of a communication or information covered by the attorney-client privilege or
17   work product protection, the parties may incorporate their agreement in the
18   stipulated protective order submitted to the court.
19   12.     MISCELLANEOUS
20           12.1 Right to Further Relief. Nothing in this Order abridges the right of
21   any person to seek its modification by the Court in the future.
22           12.2 Right to Assert Other Objections. By stipulating to the entry of this
23   Protective Order no Party waives any right it otherwise would have to object to
24   disclosing or producing any information or item on any ground not addressed in
25   this Stipulated Protective Order. Similarly, no Party waives any right to object on
26   any ground to use in evidence of any of the material covered by this Protective
27   Order.
28


     23813205v1                               12
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 13 of 17 Page ID #:467



 1           12.3 Filing Protected Material. A Party that seeks to file under seal any
 2   Protected Material must comply with Civil Local Rule 79-5. Protected Material
 3   may only be filed under seal pursuant to a court order authorizing the sealing of
 4   the specific Protected Material at issue. If a Party's request to file Protected
 5   Material under seal is denied by the court, then the Receiving Party may file the
 6   information in the public record unless otherwise instructed by the court.
 7   ///
 8   13.     FINAL DISPOSITION
 9           After the final disposition of this Action, as defined in paragraph 4, within
10   60 days of a written request by the Designating Party, each Receiving Party must
11   return all Protected Material to the Producing Party or destroy such material. As
12   used in this subdivision, “all Protected Material” includes all copies, abstracts,
13   compilations, summaries, and any other format reproducing or capturing any of
14   the Protected Material. Whether the Protected Material is returned or destroyed,
15   the Receiving Party must submit a written certification to the Producing Party
16   (and, if not the same person or entity, to the Designating Party) by the 60 day
17   deadline that (1) identifies (by category, where appropriate) all the Protected
18   Material that was returned or destroyed and (2) affirms that the Receiving Party
19   has not retained any copies, abstracts, compilations, summaries or any other
20   format reproducing or capturing any of the Protected Material. Notwithstanding
21   this provision, Counsel are entitled to retain an archival copy of all pleadings,
22   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
23   correspondence, deposition and trial exhibits, expert reports, attorney work
24   product, and consultant and expert work product, even if such materials contain
25   Protected Material. Any such archival copies that contain or constitute Protected
26   Material remain subject to this Protective Order as set forth in Section 4
27   (DURATION).
28   ///


     23813205v1                                13
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 14 of 17 Page ID #:468



 1   ///
 2   ///
 3   ///
 4   ///
 5   ///
 6   ///
 7   ///
 8   ///
 9   14.     Any willful violation of this Order may be punished by civil or criminal
10   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
11   authorities, or other appropriate action at the discretion of the Court.
12
13   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
14
15   DATED: February 2, 2021                    KNIGHT LAW GROUP, LLP
16
17                                              /s/ Maite Colon
18                                              Steve Mikhov
                                                Amy Morse
19                                              Maite Colon
                                                Attorneys for Plaintiff
20                                              STEFANNIE SANCHEZ-FLORES aka
                                                STEFANNIE SANCHEZ FLORES
21
22
23   DATED: February 2, 2021                    BOWMAN AND BROOKE LLP
24
25                                               /s/ Ashleigh K. Gideon
                                                Richard L. Stuhlbarg
26                                              Ashleigh K. Gideon
                                                Attorneys for Defendant,
27                                              FCA US LLC
28


     23813205v1                                14
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 15 of 17 Page ID #:469



 1
 2
 3   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
 4
 5
 6           2/3/2021
     DATED: _______________                                                     ________
                                               HON. MICHAEL R. WILNER
 7
                                               United States Magistrate Judge
 8
 9
                                         EXHIBIT A
10
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
11
12
             I, _____________________________ [full name], of _________________
13
     [full address], declare under penalty of perjury that I have read in its entirety and
14
     understand the Stipulated Protective Order that was issued by the United States
15
     District Court for the Central District of California on [date] in the case of
16
     ___________ [insert case name and number]. I agree to comply with and to be
17
     bound by all the terms of this Stipulated Protective Order and I understand and
18
     acknowledge that failure to so comply could expose me to sanctions and
19
     punishment in the nature of contempt. I solemnly promise that I will not disclose
20
     in any manner any information or item that is subject to this Stipulated Protective
21
     Order to any person or entity except in strict compliance with the provisions of
22
     this Order.
23
             I further agree to submit to the jurisdiction of the United States District
24
     Court for the Central District of California for the purpose of enforcing the terms
25
     of this Stipulated Protective Order, even if such enforcement proceedings occur
26
     after termination of this action. I hereby appoint __________________________
27
     [full name] of _______________________________________ [full address and
28


     23813205v1                               15
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 16 of 17 Page ID #:470



 1   telephone number] as my California agent for service of process in connection
 2   with this action or any proceedings related to enforcement of this Stipulated
 3   Protective Order.
 4   Date: ______________________________________
 5   City and State where signed: _________________________________
 6
 7   Printed name: _______________________________
 8
 9   Signature: __________________________________
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     23813205v1                           16
 Case 2:20-cv-06363-JAK-MRW Document 19 Filed 02/03/21 Page 17 of 17 Page ID #:471



 1
                              CERTIFICATE OF SERVICE
 2
             I hereby certify that on February 2, 2021, I filed the foregoing document
 3
     entitled STIPULATED PROTECTIVE ORDER with the clerk of court using
 4
     the CM/ECF system, which will send a notice of electronic filing to all counsel of
 5
     record in this action.
 6
 7
                                                   /s/ Ashleigh K. Gideon
 8                                                Ashleigh K. Gideon
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     23813205v1                              17
